             Case: 4:19-mj-06280-PLC Doc. #: 1 Filed: 08/16/19 Page: 1 of 7 PageID #: 1

  AO 106 (Rev. 06/09) Application for a Search Warrant



                                           UNITED STATES DISTRICT COURT                                                                       FILED
                                                                               for the
                                                               Eastern District of Missouri                                                 AUG I 6 2019
                  In the Matter of the Search of                                                                                     U.S. DISTRICT COURT
the premises of 1005A South Tucker Boulevard, Saint Louis, Missouri, 63104,          )                                             EASTERN DISTRICT OF MO
within the Eastern District of Missouri. 1005A South Tucker Boulevard is             )                                                    ST. LOUIS
described as a single-family apartment located on the second-floor, southeast        )        Case No.          4:19 MJ 6280 PLC
comer, of a multi-family apartment building, of brick and wood frame construction.   )
The door to 1005A South Tucker Boulevard is of metal construction and faces          )
north. The residence is clearly marked with the mrmerics "1005A" on the outside
of the building.                                                                     )


                                                 APPLICATION FOR A SEARCH WARRANT
         I, Task Force Officer Marc Wasem             , a federal law enforcement officer or an attorney for the government
 request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
                                                 1005A South Tucker Boulevard, Saint Louis, Missouri, 63104



  located in the               EASTERN               District of                         MISSOURI                  ,   there is now concealed
 United States Currency; Safes; Cellular telephones and other electronic devices; Indicia of occupancy, ownership and control;
 Controlled substances, including Marijuana; Scales and other drug distribution paraphernalia; Firearms and ammunition;
 Backpack used to store U.S. currency; Any other items of contraband related to the charges listed herein
         The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    rt
                 evidence of a crime;
                    rt contraband, fruits of crime, or other items illegally possessed;
                    ~property designed for use, intended for use, or used in committing a crime;
                   . 0 a person to be arrested or a person who is unlawfully restrained.

             The search is related to a violation of:
                Code Section                                                                      Offense Description
                18 U.S.C. § 656                                  Embezzle, purloin, and misapply United States Currency;

                21 U.S.C. § 84l(b)(J)(D)                         Possession with the intent to distribute controlled substances

            The application is based on these facts:

                                     SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE

             rJ    Continued on the attached sheet.
             0 Delayed notice of        days (give exact ending date if more than 30 days:          ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet-.----


                                                                                                                 Applicant's signature
                                                                                         TFO Marc Wasem
                                                                                         Federal Bureau of Investigation (FBI) ·
                                                                                                                 Printed name and title

 Sworn to before me and signed in my presence.


 Date:               08/16/2019
                                                                                                                       Judge 's signature

 City and state: St. Louis, MO                                                           Honorable Patricia L. Cohen, U.S. Magistrate Judge
                      ~~~~~~~~~~~~~-




                                                                                                                 Printed name and title
                                                                                                         AUSA: Allison H. Behrens, #38482MO
     Case: 4:19-mj-06280-PLC Doc. #: 1 Filed: 08/16/19 Page: 2 of 7 PageID #: 2
                                                                                      FILED

                          AFFIDAVIT FOR SEARCH WARRANT                              AUG 16 2019
                                  4: 19 MJ 6280 PLC                               U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF MO
                                                                                        ST.LOUIS

         1.   I, Marc Wasem, am currently a Detective employed by the Saint Louis

Metropolitan Police Department (SLMPD).             I have ,sixteen years of law enforcement

experience, including investigations regarding various types of theft, robberies, shootjngs,

homicides, drug trafficking and firearms offenses.

         2.   This affidavit is based upon my investigation and information received from

other law enforcement officers during the course of the investigation. This affidavit is not

intended to be a complete and detailed description of all of the facts and evidence discovered

during this investigation. I have set forth information I believe is necessary to establish the

required probable cause for the issuance of the search warrant. I believe the subject location

contains contraband of violations of Title 18 U.S.C. § 656 and Title 21 U.S.C. § 841(b)(l)(B).

         3.   This affidavit is submitted in support of a search warrant for 1005A South Tucker

Boulevard, Saint Louis, Missouri, 63104, within the Eastern District of Missouri. 1005A

South Tucker Boulevard is described as a single-family apartment located on the second-

floor, southeast comer, of a multi-family apartment building, of brick and wood frame

construction. The door to 1005A South Tucker Boulevard is of metal construction and faces

north.    The residence is clearly marked with the numerics "1005A" on the outside of the

building.

         4.   On, or about, August 13, 2019, within the City of Saint Louis and the Eastern

District of Missouri, Malik Ross (Ross), social security number XXX-XX-4015, date of birth,

XXIXX/1996, was employed by Garda World Cash Logistics (Garda) as a messenger/driver.

Initial investigation revealed that Garda was acting as a courier service transporting United
                                                                                      \


                                                1
     Case: 4:19-mj-06280-PLC Doc. #: 1 Filed: 08/16/19 Page: 3 of 7 PageID #: 3



States currency to Currency Exchange locations, and other businesses, within the City of Saint

Louis. Garda was transporting the funds to the Currency Exchange on behalf of Midwest

Regional Bank. The initial investigation reveals that Midwest Regional Bank is a federally

insured bank.

         5.   At approximately 9:20 a.m., on August 13, 2019, Ross was occupying the

driver's seat of a Garda armored vehicle. Ross responded to the Currency Exchapge location

at 1809 Olive Street, within the City of St. Louis, to conduct a delivery of United States

currency. A co-employee who was with Ross exited the vehicle to conduct a money delivery

while Ross waited inside the Garda vehicle. While the co-employee was inside the Currency

Exchange, Ross exited the Garda vehicle and ran from the scene. Subsequent investigation

revealed that approximately $50,000.00 in United States currency, which was to be delivered

on behalf of Midwest Regional bank, to another Currency Exchange location within the City

of Saint Louis, following the delivery at 1809 Olive Street, was taken from the Garda vehicle.

         6.   Video footage depicts Ross fleeing the scene northboundfon North 18th Street

and removing his Garda uniform shirt. A Garda uniform shirt was later located inside a trash

can, at, or near the intersection of North 18th Street and Lucas Avenue.

         7.   It should be noted, during the course of this investigation, investigators learned

Ross was a suspect in the murder of a seven-year-old victim. The murder occurred on August

12, 2019, at approximately 5:00 p.m., at or near, 3504 North 14th Street, Saint Louis, Missouri -

63107.

         8.   On or about August 13, 2019, U.S. Magistrate Judge Patricia Cohen, United

States District Court for the Eastern District of Missouri, issued a federal criminal complaint



                                                 2
     Case: 4:19-mj-06280-PLC Doc. #: 1 Filed: 08/16/19 Page: 4 of 7 PageID #: 4


and accompanymg arrest warrant in Cause No. 4:19MJ 6245(PLC), pharging Ross m

violation of Title 18, United States Code, Section 656.

       9.    On or about August 14, 2019, at approximately 9:00 a.m., investigators located

Ross within the residence at 4344 East Prairie Avenue, Saint louis, Missouri, 63107.

Investigators learned Ross was staying at the location with Lorenzo Grimes (Grimes), social .

security number XXX-XX-1056, date of birth, XXIXX/1994 who is a resident of 4344 East

Prairie Avenue. Grimes told investigators that Ross had recently given him $60.00 in crisp

$1.00 bills. Grimes signed a consent to search form for his residence. SLMPD Homicide

Investigator(s) also obtained a State-level search warrant for 4344 East Prairie Avenue which

was issued by the 22nd Judicial Court of Missouri.

       10.       Upon searching 4344 East Prairie Avenue, investigators located a backpack

underneath Grimes' s bed on the second floor of the residence. The backpack contained

various items, including approximately $23, 780.00 in U.S. Currency, some of which was still
                                                                                          /


banded, and loose money bands owned and marked by Garda World Cash Logistics. Grimes

advised he had never seen the backpack prior to investigators locating it. Investigators located

Ross's cellular telephone underneath a bed in another bedroom on the second floor of the

residence.

       11.       Ross was subsequently interviewed by SLMPD Homicide investigators,

booked on charges related to their murder investigation, and transported to the Saint Louis

Justice Center awaiting disposition of his state-level charges.

       12.       On or about August 15, 2019, at approximately 3:00 p.m., Investigators

assigned to the Fourth District Detective Bureau responded to the Saint Louis Justice Center

to obtain a buccal sample from Ross.         During their contact with Ross, Ross offered
                                                3
     Case: 4:19-mj-06280-PLC Doc. #: 1 Filed: 08/16/19 Page: 5 of 7 PageID #: 5


information relative to the theft investigation and the homicide investigation. Ross was asked

if he knew his rights per Miranda and Ross recited his Miranda rights to investigators and

advised he was well versed in the law.

       13.      Ross informed officers that his aunt, identified as Shamekia Jackson

(Jackson), social security number XXX-XX-0909, date of birth, XX/XX/1985, was involved

in the robbery. He further stated that he had one-half of the money taken from the armored

truck and Jackson had the other half of the stolen proceeds. Ross stated Jackson told Ross to

hide at Grimes's residence and to give Grimes money to help him hide.

       14.      Ross asked to phone his mother Tamekia Ross (Tamekia), Social Security

Number XXX-XX-7156, date of birth XX-:XX-1979, so he could help facilitate return of the

remaining currency. Investigators utilized a telephone'inside the Saint Louis Justice Center

and placed the phone on speaker phone mode while Ross called his mother. Ross asked his

mother to have the remainder of the stolen money returned and informed his mother that "your

sister," Jackson, had the money.

       15.      Tamekia advised investigators that    J~ckson   lived at 1005A South Tucker

Boulevard with her wife Rachel Jackson, and that she drives burgundy Volkswagen sedan.

Investigators responded to 1005A South Tucker Boulevard. Investigators did not observe a

burgundy Volkswagen parked in the area. Investigators knocked on the door to 1005A South

Tucker Boulevard and upon approaching the door, were overwhelmed by a strong smell of

unburnt marijuana emanating from the residence. The smell was so strong, as investigators

knocked on the door and the door moved, the smell further overwhelmed them and filled the

open landing are.a outside of the apartment. There was no answer at that residence.



                                               4
     Case: 4:19-mj-06280-PLC Doc. #: 1 Filed: 08/16/19 Page: 6 of 7 PageID #: 6


       16.      Based upon my training and experience in drug trafficking investigations,, I

am aware the description pr:ovided by investigators is consistent with the storage of a large

quantity of marijuana being held for distribution. Furthermore, approximately $25,000.00 of

stolen United States currency is still missing and this amount of currency could be utilized to

purchase a large quantity of marijuana for distribution.

       17.      Investigators contacted Ameran Corporate Security and learned utilities at

1005A South Tucker Boulevard are held by Rachel Jackson, social security number ending

in 0035.

       18.      Investigators inspected cellular telephone records for Ross' known cellular

telephone number 314-267-8223 which had been obtained by a state-level search warrant

issued by the 22nd Judicial Court of Missouri. Inspection revealed communication between

Ross and Jackson (314-410-9193) in the minutes after the murder of the seven-year-old victim

on August 12, 2019, and also in the minutes after the theft on August 13, 2019.

       19.      Based upon iny training and experience, I am aware that suspects involved

in theft-related crimes often keep stolen goods inside their residences for an extended period

of time to included months and even years, including U.S. Currency. Further, based upon my

training and experience, the strength of the odor of marijuana is consistent with a large

quantity of marijuana which would be indicative of distribution. Additionally, in my training

and experience, persons who engage in the distribution of controlled substances often are in

possession of firearms to protect their drug trade. Finally, based upon a review of the phone

records in this investigation, investigators learned Jackson communicated with Ross in the

time frame of the offenses. Based upon my training and experience, persons engaged in



                                                5
     Case: 4:19-mj-06280-PLC Doc. #: 1 Filed: 08/16/19 Page: 7 of 7 PageID #: 7


criminal activity often use cellular telephones to communicate regarding criminal activity and

routinely maintain their cell phones in their residences.

       20.       Thus, for the reasons stated, it is my belief that there is probable cause to

believe that the following items are contained within the residence and are indicia of

violations of Title 18 U.S.C. § 656 and Title 21 U.S.C. § 84l(b)(l)(D):

                United States Currency
                Safes
                Cellular telephones and other electronic devices
                Indicia of occupancy, ownership and control
                Controlled substances, including Marijuana
                Scales and other drug distribution paraphernalia
                Firearms and ammunition
                Backpack used to store U.S.,currency
                Any other items of contraband related to the charges listed herein




                                               TFo    ,:~ ~'D·/~·/9
                                             Marc Wasem               Date
                                             Task Force Officer
                                             FBI



         Sworn to and subscribed before me this  br ,
                                                  _it day of              2019.



                                             H;/t~E~HEN
                                             UNITED STATES MAGISTRATE JUDGE
                                             Eastern District of Missouri




                                                  6
